COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-18-00740-CV
Trial Court Cause
Number:                    2018-23761
Style:                     Wayne Myers
                           v Pennymac Corporation
Date motion filed*:        January 28, 2020
                           Motion for Extension of Time to file Rehearing, Suggestion of Death, and Motion to
Type of motion:            Substitute Proper Party
Party filing motion:       Charlie Jones
Document to be filed:      N/A

Is appeal accelerated?      YES         NO

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Richard Hightower
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Radack and Justices Landau and Hightower.

Date: March 5, 2020